Title: To James Madison from Edward Carrington, 9 November 1788
From: Carrington, Edward
To: Madison, James


My dear Sir,
Richmond Nov. 9. 1788
The Election for Senators came on yesterday and terminated as I gave you some reason to apprehend in my last—the Ballots were as follow: for R. H. Lee 98, for Wm. Grayson 86, for Jas. Madison 77 the whole number of Voters was 162, 62 whereof were given singly to you, of those Cast away Mr. H. got 26, and the remainder were distributed to many others. I am confident that two thirds of the Assembly are Anti’s who meditate mischeif against the Govt. You will therefore account for the majority against you upon principles not dishonourable to yourself, and indeed many must have voted from personal regard against their own principles, or you could not have recd. so great a Ballot. You had been committed in the Election before my return, but had I been here in time to have governed that circumstance, I should certainly have assented to it, even though your rejection had been ascertained, because I wish you to have every possible evidence to oppose to calumnies which, upon some future occasion, it may, at least, be a desirable thing to refute.
The mode for electing the Representatives was determined upon last week and a Bill is reported which now stands Committed to the whole house—the district plan in the fullest extent, is adopted by an union of Feds & Antifeds, so that no proposition could be offered agt. it with the smallest chance of success—indeed this union of sentiment has carried into the Bill a restriction which perhaps may exceed the powers of the Assembly, but yet I see no prospect of its being struck out—residence of the Elected in his district for twelve months previous to his Election, is required. I am inclined to think that the Anti’s inserted this with a veiw to you, and that the feds have assented to it from feeling their inferiority, they however tell me they think it right. The districts are not yet arranged. The Bill providing for the Election of the Electors to vote for a Presidt. was yesterday passed, in the House of delegates—this choice is to be made by the people in districts, for which purpose the Senatorial districts are formed into twelve, by joining two together—the district in which Orange lies, is Coupled with that of Albemarle, Amherst Buckingham & Fluvanna, from which I think you may expect to have an Anti for an Elector. The disquallifying Act of which I informed you sometime ago is brought forward by the Anti’s—the design is doubtless to create discontents against the Federal Govt. from the numbers of additional Officers which must be employed amongst the People, indeed to embarrass the U. S.; it will, in the first instance, have this effect, but the scheme must at length, should the first difficulties be got over, have a direct contrary tendency—it will ultimately, in my opinion, greatly abridge the importance of the State, for the U. S, being debarred from confering their powers upon State Officers, will induce the most able of these into their service, particularly in the judiciary—the two Govts. will contend in all cases of disputed jurisdiction, with unequal talents & the weakest must be worsted. On the contrary, could the State Officers also exercise federal powers, both obligations would bind equally, & in the judiciary there would be a peaceable arbiter between the two. The Feds who have been most busy in conducting the business of the House, have rather connived at this project, conceiving the consequences which I have mentioned as desirable—I however differ from them in opinion—at least I think it will be necessary to be able to shew the people, when the odious circumstances appear, to whome they are to attribute them. What opposition I may make against it I, as yet, know not, but shall at least have the yeas & nays on the Bill when it passes.
The voice of this State runs pretty unanimously for Genl Washington as Presidt. and Mr. H. is putting in agitation the name of Clinton for vice Presidt. which takes well with the Anti’s—indeed it is more than probable he will receive a Majority amongst the Electors to be chosen—Grayson is warm in such an election. He is indeed the devoted servant of Henry. I have mentioned Knox & suppose he would meet with no opposition but what would arise on the principles of Antifederalism. You may rely upon it my dr Freind that Mr. H. will throw into the Govt. every embarrassment he possibly can. I am my dr sir with the greatest regard yr. Affe. Freind & Hl st.
Ed. Carrington.
10th: You will receive herewith the Journals of the House to the 6th. Inst. in which are included the proceedings upon the Subject of a Convention—also you will find the Resolution upon which the disquallifying Act is founded. Be good enough to give the Presidt. a sight of them. Mr. Mann Page of Mansfield is in Town & begs me to inform you that he will write you by the next post, upon the subject of the Election of a representative to Congress from the district which he suppose you will both be in. He is requested to offer by some [of] his Freinds but will not do so against you. Several lists are formed for the districts but none have yet been submitted to the House—it will therefore be to no purpose to inclose you a Copy of either. Yrs. sincerely
E. C.
